Order reversed, without costs, and proceedings remitted to the Special Term to ascertain by the aid of a reference whether the facts are correctly stated in the petition upon *920which the order of July 23, 1912, was made. If so, the motion to set aside such order should be denied; if not, the order should be set aside. This court does not, at the present time, determine whether if such order is set aside, an action in equity may not be necessary to compel a reconveyance of the property formerly belonging to the Congregation Chevra B’Nai Maier Zwei of Brooklyn. Jenks, P. J., Hirschberg, Burr, Woodward and Rich, JJ., concurred.